IN THE SUPREME COURT OF PENNSYLVANIA
                               WESTERN DISTRICT


THE TOWNSHIP OF SUMMIT                : No. 293 WAL 2014
                                      :
                                      : Petition for Allowance of Appeal from the
            v.                        : Order of the Commonwealth Court
                                      :
                                      :
PROPERTY LOCATED AT VACANT            :
LAND IN SUMMIT TOWNSHIP, ERIE         :
COUNTY, ERIE COUNTY TAX INDEX         :
NO. (40) 16-72-41 AND EMIL F.         :
HESSINGER AND MARIAN C.               :
HESSINGER (DECEASED)                  :
                                      :
                                      :
PETITION OF: THE TOWNSHIP OF          :
SUMMIT                                :


                                   ORDER


PER CURIAM

      AND NOW, this 30th day of December, 2014, the Petition for Allowance of

Appeal is DENIED.